DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 9 includes a limitation describing that the first controller comprises a register that stores the limitation on the number of times that the first controller performs the one or more retransmits of the read request.  Claim 1 previously described that the first controller performs one or more retransmits of the read request to the second controller without a limitation on the number of times that the first controller performs the one or more retransmits of the read request.  Claim 9 is still believed to contradict claim 1, and is therefore rendered indefinite.  Examiner believes if Claim 1 were amended to include the register and then explain that the value stored is so large that there is practically no limitation or that the limit is ignored, or whatever is supported by the specification would address this confusion.  Claims 10 and 11 inherit and do not correct this problem.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. US Patent Application Publication No. 2018/0077236 in view of Kasahara et al. US Patent Application Publication No. 2007/0186040 (herein after referred to as Kasahara).
Regarding claim 17, Niikura describes a memory module comprising: a volatile memory device (The node module 54 includes… a work memory 98 (page 4, paragraph [0067]).  The work memory 98 is not a nonvolatile semiconductor memory but is a memory that temporarily stores data.  As the work memory 98, various RAMs such as a dynamic random access memory (DRAM) and the like can be used (page 4, paragraph [0070])); a nonvolatile memory device (The node module 54 includes… a nonvolatile semiconductor memory 96 (page 4, paragraph [0067]).  As the nonvolatile semiconductor memory 96, for example, a NAND flash memory… may be used (page 4, paragraph [0069])); and a controller configured to control the volatile memory device and the nonvolatile memory device (The node module 54 includes a node controller 94… (page 4, paragraph [0067]).  The node controller 94 performs a process corresponding to the content of a request included in the packet received from the packet management unit 90.  For example, in a case where the content of a request included in the packet is an access request (a read request or a write request), the node controller 94 accesses the nonvolatile semiconductor memory 96.  In a case where an access request is received, the node controller 94 temporarily stores the received access request in the work memory 98 (page 4, paragraph [0068])), wherein during a write operation, the controller performs a writing to one of the volatile memory device or the nonvolatile memory device in response to a write request (The node controller 94 performs a process corresponding to the content of a request included in the packet received from the packet management unit 90.  For example, in a case where the content of a request included in the packet is an access request (a read request or a write request), the node controller 94 accesses the nonvolatile semiconductor memory 96.  In a case where an access request is received, the node controller 94 temporarily stores the received access request in the work memory 98 (page 4, paragraph [0068])).  Niikura does not specifically describe wherein while the writing to the nonvolatile memory device is performed, the controller activates a write error signal output to an external device, the write error signal causing a retransmission of the write request.
Kasahara describes a memory card including management information.  The management information includes retry setting information which specifies whether a retry function is executed or not when an error occurs during an operation of writing data to the nonvolatile memory.  The controller (3) refers to the retry setting information in the data writing operation, and controls the data writing operation so as to disabling the retry function in the event of an error in the data writing operation, when the retry setting information indicates disabling of the retry function or to enable the retry function in the event of an error in the data writing operation, when the retry setting in formation indicates enabling of the retry function (Abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kasahara teachings in the Niikura system. Skilled artisan would have been motivated to incorporate the method of using a retry enable/disable .
Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura in view of Kasahara, further in view of Lee et al. US Patent Application Publication No. 2013/0080858 (herein after referred to as Lee).
Regarding claim 18, Niikura in view of Kasahara describe the memory module of claim 17 (see above).  They do not specifically describe wherein while the writing to the nonvolatile memory device is performed, the controller ignores the write request that is being retransmitted.
Lee describes a method of reading data from a non-volatile memory.  Specifically, Lee discloses that when the number of errors in the (N-1)th retry data is within the capability of the ECC, the memory controller 100 may simply ignore subsequent operations of nonvolatile memory 200 associated with the Nth read retry (e.g., fail to input Nth read retry data) (page 10, paragraph [0136]).  This is believed to suggest that as long as the data can be corrected [normal data] a subsequent retry may be ignored.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lee teachings in the Niikura in view of Kasahara system. Skilled artisan would have been motivated to incorporate the method of ignoring 
Regarding claim 19, Niikura in view of Kasahara describe the memory module of claim 17 (see above).  While Niikura discloses read operations (The node controller 94 performs a process corresponding to the content of a request included in the packet received from the packet management unit 90.  For example, in a case where the content of a request included in the packet is an access request (a read request or a write request), the node controller 94 accesses the nonvolatile semiconductor memory 96.  In a case where an access request is received, the node controller 94 temporarily stores the received access request in the work memory 98 (page 4, paragraph [0068])), it does not specifically describe wherein during a read operation, the controller performs a reading to one of the volatile memory device or the nonvolatile memory device in response to a read request, and wherein while the reading to the nonvolatile memory device is performed, the controller ignores the read request that is being retransmitted.
Lee describes a method of reading data from a non-volatile memory.  Specifically, Lee discloses that when the number of errors in the (N-1)th retry data is within the capability of the ECC, the memory controller 100 may simply (page 10, paragraph [0136]).  This is believed to suggest that as long as the data can be corrected [normal data] a subsequent retry may be ignored.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lee teachings in the Niikura in view of Kasahara system. Skilled artisan would have been motivated to incorporate the method of ignoring subsequent read retry operations if correctable data is obtained as taught by Lee in the Niikura in view of Kasahara system for effectively reducing non-essential operations once usable data is obtained.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as retry mechanisms.  This close relation between both of the references highly suggests an expectation of success.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Niikura in view of Shafi et al. US Patent Application Publication No. 2007/0101067 (herein after referred to as Shafi) and Takefman et al. US Patent Application Publication No. 2014/0237205 (herein after referred to as Takefman).
Regarding claim 20, Niikura describes a method of operating a memory module configured to communicate with a controller (The storage system 16 includes a storage unit 30, multiple connection units (CU) 32 (page 2, paragraph [0034])), the method comprising: detecting, at the memory module, a power on (a power supplying unit (PSU) 38, a battery backup unit (BBU) 42… (page 2, paragraph [0034])); and to perform a read retry (In a case where the I/O request cannot be stored in the work memory 98, the node module 54 replies a busy response in Block 1116 (page 6, paragraph [0088].  The connection unit 32 waits for the calculated retry interval in Block 1018, and thereafter re-transmits (retry) the I/O request to the node module 54 that is the access target in Block 1012 (page 6, paragraph [0097])).  Niikura does not specifically describe outputting, by the memory module, a value to the controller through a system management bus (SMBus) to update a register of the controller, the value indicating a number of times a read retry, to the memory module from the controller is performed by the controller.
Shafi describes that a retry threshold register 356 stores a value establishing a resource utilization threshold based upon retries per interval.  The value stored in retry threshold register 356 can be set by the manufacturer via the firmware, by the operating system at system start up, or by a user through the utilization of a profiling tool.  When the value stored in retry counter register equals or exceeds the value stored in retry threshold register 356 during a measured interval, L2 cache controller 212 enables write-back history table 206 via write-back history table enable connection 214 given the high resource utilization of bus 208 (page 3, paragraph [0029]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Shafi teachings in the Niikura system. Skilled artisan would have been motivated to incorporate the method of selectively writing into a retry 
Takefman describes reading from a serial presence detect of a memory module to initialize a controller (Fig. 7).  The CPIO DIMM is powered on at step 701.  After powering on, the PIC in the CPIO DIMM is initialized at step 702.  The PIC is connected to a power rail that also powers the SPD.  The PIC should boot and be ready to receive I2C operations from the host computer system (herein “host”) [I2C is a well-known and conventional bus communication standard] before the host attempts to read the SPD.  Once power to the DIMM is available, the controller can read configuration/calibration information out of a non-volatile memory or the PIC can program the controller registers (page 5, paragraph [0065]).  One of ordinary skill in the art would recognize that a retry limit could be included with the configuration information, as it is also required for appropriate controller configuration, and therefore the retry limit of Shafi may be provided via the SPD disclosed by Takefman.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Takefman teachings in the Niikura in view of Shafi system. Skilled artisan would have been motivated to incorporate the method of providing .
Allowable Subject Matter
Claims 1-8 and 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner agrees with arguments presented that the amended limitation of claim 1 requires that the read operation has been executed and therefore overcomes the rejection under the Niikura reference.  Sato US Patent Application Publication No. 2019/0088314 describes a memory system including a non-volatile memory and a controller configured to perform a read re-try in response to a failed normal read and the memory controller may inform the host that the error correction has failed.  The host accordingly sends the read re-try request to the memory system.  However, it is clear from the description of Sato that the number of re-try operations is limited by the finite number of voltage thresholds that are tried (see Fig. 10) and therefore does not teach or suggest all the limitations presented in claim 1.
Response to Arguments
Applicant argues, with respect to the 112 Rejections toward claims 9-11 that the amendments clarify the limitations and are now definite.  Examiner disagrees as further explained in the amended rejection above.  A limit register is believed to cause the 
Applicant argues, with respect to claim 17, that the prior art of record does not teach or suggest the new limitations.  Examiner refers to the amended rejections above, including the reference Kasahara, as to why this claim is not currently allowable.  
Applicant argues, with respect to claim 20, that the prior art of record does not teach or suggest the amended limitations.  Examiner refers to the amended rejection above, in view of Takefman and Shafi, as to why the claim is not currently allowable.  
Applicant argues, with respect to the remaining claims, that they depend from previously argued claims and are therefore similarly allowable.  Examiner refers to rejections and responses above as to why these claims are not currently allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
March 13, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136